Appeal from a judgment of the Oswego County Court (Walter W. Hafner, Jr., J.), rendered September 11, 2006. The judgment convicted defendant, upon her plea of guilty, of grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30 [1]). Defendant failed to preserve for our review her contention that County Court erred in imposing an enhanced sentence based upon her failure to appear for sentenc*1000ing (see People v Perkins, 291 AD2d 925 [2002], lv denied 98 NY2d 654 [2002]; People v Perry, 252 AD2d 990 [1998], lv denied 92 NY2d 929 [1998]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Hurlbutt, J.P., Martoche, Smith, Centra and Peradotto, JJ.